Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT
(for U.S. Taxpayers Based in the Bermuda)

                    AGREEMENT, by and between XL Capital Ltd, a Cayman Islands
corporation (“the Company”), and You (the “Grantee”) is effective as of
_________________.

                    WHEREAS, the Grantee is an employee of the Company and/or
any of its subsidiaries (collectively called the “Company”); and

                    WHEREAS, the Company regards the Grantee as a valuable
employee of the Company and has determined it to be in the interest of the
Company to grant to the Grantee an award of Restricted Stock Units under the
Company’s 1991 Performance Incentive Program (the “Program”);

                    NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein, and for other good and valuable consideration, the
Company and the Grantee agree as follows:

                    (a) Grant of Restricted Stock Units.

                              The Company has granted to the Grantee an award
(the “Award”) of ___________________ Restricted Stock Units (the “Restricted
Stock Units”) on _________________ (the “Grant Date”), subject and pursuant to
all terms and conditions stated in this Agreement and in the Program, which is
incorporated by reference into this Agreement and made a part hereof as though
herein fully set forth,. Any capitalized terms used herein and not defined shall
have the meanings given to those terms in the 1991 Performance Incentive
Program.

                    (b) Vesting.

                              The Award will vest in three equal annual
installments, beginning on the first anniversary of the Grant Date ; provided,
however, that the Award shall vest in full upon the Death of the Grantee, the
Termination of Employment Due to Permanent Disability, or at a Change of Control
(as defined in subparagraphs (e)(i), (e)(ii) and (e)(iv) below) and shall vest
as set forth in paragraph (e)(iii) below in the event of termination of the
Grantee’s employment by the Company not for Cause. The portion of the Award, if
any, that is not vested immediately following termination of the Grantee’s
employment shall be immediately forfeited.

1

--------------------------------------------------------------------------------



                    (c) Distribution of Stock.

                              At the time the Award vests in accordance with
paragraph (b) above, the Company shall distribute to the Grantee a number of
Ordinary Shares, US$0.01 par value per share, of the Company (the “Shares”)
equal to the number of Restricted Stock Units which vested, and the Shares
corresponding thereto will be distributed to the Grantee at the earliest of the
following: (i) at the times the Restricted Stock Units would have otherwise
vested under the regular vesting schedule set forth in paragraph (b) above, (ii)
upon the death of the Grantee, or (iii) upon a Change of Control, except that,
if the Restricted Stock Units are deferred compensation for purposes of Section
409A of the Code, only if the event constituting a Change of Control also
constitutes a “change in control event” (as defined in Treas. Reg. Section
1.409A-3(i)(5)) with respect to the Company. Prior to the Company’s delivery of
the Shares, the Grantee shall pay to the Company an amount of cash equal to the
par value for each of such Shares delivered.

                    (d) Rights and Restrictions.

                              The Restricted Stock Units shall not be
transferable other than pursuant to will or the laws of descent and
distribution. Prior to vesting of the Restricted Stock Units and delivery of the
Shares to the Grantee, the Grantee shall not have any rights and privileges of a
shareholder as to the Shares subject to the Award. Specifically, the Grantee
shall not, except as set forth in paragraph (f) below, have the right to receive
dividends or the right to vote such Shares prior to vesting of the Award and
delivery of the Shares.

                    (e) Special Termination Provisions.

                         (i) Death of Grantee. In the event the Grantee dies
while in the employment of the Company, the Award shall vest in full
immediately.

                         (ii) Termination of Employment Due to Permanent
Disability. In the event the Grantee’s employment with the Company is terminated
by the Company by reason of the Grantee’s Permanent Disability, the Award shall
vest in full immediately. For purposes hereof, “Permanent Disability” means
those circumstances under which the Grantee has been unable to perform his
duties and responsibilities with the Company for at least 60 continuous days
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease, and will be unable to continue to perform his or her duties
and responsibilities for a total of six (6) months in any twelve (12) month
period because of physical, mental or emotional incapacity resulting from
injury, sickness or disease; provided, however, that with respect to any Grantee

2

--------------------------------------------------------------------------------



who has entered into an employment agreement with the Company, term of which has
not expired at the time a determination concerning Permanent Disability is to be
made, Permanent Disability shall have the meaning attributed in such employment
agreement.

                         (iii) Involuntary Termination of Employment. In the
event the Grantee’s employment with the Company is terminated by the Company not
for Cause (as defined below), the Restricted Stock Units will vest immediately
with respect to the number of Shares, if any, that would have vested in
accordance with the regular vesting schedule set forth in paragraph (b) above as
if the Grantee’s employment had continued for an additional twelve (12) months.
Any remaining unvested portion of the Restricted Stock Units will be immediately
forfeited. “Cause” shall mean (i) conviction of the Grantee of a felony
involving moral turpitude or dishonesty; (ii) the Grantee, in carrying out his
or her duties for the Company, has been guilty of (A) gross neglect or (B)
willful misconduct; provided, however, that any act or failure to act by the
Grantee shall not constitute Cause for this purpose if such act or failure to
act was committed, or omitted, by the Grantee in good faith and in a manner
reasonably believed to be in the overall best interests of the Company; (iii)
the Grantee’s continued willful refusal to obey any appropriate policy or
requirement duly adopted by the Company and the continuance of such refusal
after receipt of notice; or (iv) Grantee’s sustained failure to perform the
essential duties of Grantee’s role after receipt of notice. The determination of
whether the Grantee acted in good faith and that he or she reasonably believed
his or her action to be in the Company’s overall best interest will be in the
reasonable judgment of the General Counsel of the Company or, if the General
Counsel shall have an actual or potential conflict of interest, the Committee.

                         (iv) Change of Control. In the event there is a Change
of Control of the Company (as defined in the Program), the Award shall vest in
full immediately.

                    (f) Dividend Equivalents.

                    As of each date on which a cash dividend is paid on Shares,
the number of Restricted Stock Units subject to this Award shall be increased by
that number of Restricted Stock Units (including fractional units) determined by
(i): multiplying the amount of such dividend (per Share) by the number of unpaid
Restricted Stock Units subject to this Award immediately before the payment of
the dividend; and (ii) dividing the total so determined by the Fair Market Value
of a Share on the date of payment of such cash dividend. Such additional
Restricted Stock Units shall have the same terms and conditions, including,
without limitation, vesting and distribution terms and conditions, as the
Restricted Stock Units in respect of which they were awarded.

3

--------------------------------------------------------------------------------



                    (g) Status of Shares.

                              Upon issuance, the Shares shall rank equally in
all respects with the other outstanding Shares and shall be fully paid.

                    (h) Adjustments for Recapitalizations, Etc.

                              In the event of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations, exchanges of shares,
spin-offs, liquidations, reclassifications or other similar changes in the
capitalization of the Company, the number of Shares subject to this Award shall
be proportionately adjusted by the Board on an equitable basis.

                    (i) Obligations as to Capital.

                              The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under this Agreement.

                    (j) Withholding.

                              The Grantee agrees to make appropriate
arrangements with the Company for satisfaction of any applicable income tax
withholding requirements or social security or similar withholding requirements
arising out of the Award. Such withholding tax obligations may be satisfied by
withholding Shares from this Award; provided that the amount of tax withholding
to be satisfied by withholding Shares shall be limited to the minimum amount of
taxes, including employment taxes, required to be withheld under applicable law.

                    (k) Transfer Restrictions.

                    Grantee shall comply with the Company’s stock ownership
guidelines as in effect from time to time.

4

--------------------------------------------------------------------------------



                    (l) References.

                              References herein to rights and obligations of the
Grantee shall apply, where appropriate, to the estate or personal representative
of the Grantee without regard to whether specific reference to them is contained
in a particular provision of this Agreement.

                    (m) Notice.

                    Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

 

 

If to the Company:

 

 

 

XL Capital Ltd
XL House
One Bermudiana Road
Hamilton HM08, Bermuda

 

 

 

Attn.: General Counsel

 

 

 

If to the Grantee:

 

 

 

At the Grantee’s most recent address shown on the Company’s corporate records,
or at any other address which the Grantee may specify in a notice delivered to
the Company in the manner set forth herein.

                    (n) Section 409A.

                    It is intended that this Agreement will comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A or Section
457A of the Code (and not result in tax or penalties under such Sections), the
Company may modify the Agreement in good faith in a manner that preserves the
original intent of the parties to the extent reasonably possible.
Notwithstanding any provision to the contrary in this Agreement, if Grantee is
deemed on the date of his or her “separation from service”

5

--------------------------------------------------------------------------------



(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment shall be
made on the date that is the earlier of (i) the expiration of the six (6)-month
period measured from the date of Grantee’s “separation from service,” or (ii)
the date of Grantee’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this paragraph (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Grantee in a lump sum and any remaining
payments due under this Agreement shall be paid in accordance with the normal
payment dates specified for them herein. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts upon or following a termination of
employment that are considered deferred compensation under Section 409A,
references to Grantee’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Grantee’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.

                    (o) Clawback Policy

          Notwithstanding any term of these Restricted Stock Units to the
contrary, the Company reserves the right to cancel these Restricted Stock Units
or require the return of Shares received under these Restricted Stock Units (or
the cash value of the Shares, as determined by the Board in its sole discretion)
to the extent provided under, and in accordance with, the Company’s Clawback
Policy as in effect from time to time, which Policy is incorporated into this
Agreement by reference. As a condition to the grant of these Restricted Stock
Units, the Grantee agrees that he or she will be subject to, and comply with the
terms of, the Company’s Clawback Policy as in effect from time to time as it
applies to any compensation, including equity awards, bonus and other incentive
awards.

                    (p) Governing Law.

                              This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to the
principles of conflict of laws.

6

--------------------------------------------------------------------------------